Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 07-2141

                            UNITED STATES,

                               Appellee,

                                    v.

                      PEDRO CARRERA-GONZÁLEZ,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Salvador E. Casellas, U.S. District Judge]


                                 Before

                       Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges.



     Juan F. Matos de Juan on Anders brief for appellant.




                             June 11, 2008
              Per Curiam. Pedro Carrera-González admitted to violation

of a condition of his supervised release term imposed as part of

his    sentence   for    a    1997   guilty      plea   to   a   drug    trafficking

conspiracy and use of a firearm.               His violation was the commission

of another federal offense: in 2006, Carrera pled guilty to a

charge of car-jacking in violation of 18 U.S.C. § 2119(1), based

upon    conduct   which      occurred     in    March   2005,    while   he   was   on

supervised release from his imprisonment for the 1997 offense. The

district court revoked his supervised release term and imposed a

sentence of eighteen months, to be served consecutively to a fifty-

month sentence for his car-jacking conviction.                   Carrera has filed

a notice of appeal.           Appellant's counsel has filed a brief under

Anders v. California, 386 U.S. 738 (1967), asserting the lack of

any meritorious ground for appeal, and has moved to withdraw as

counsel.      Carrera has not filed a separate pro se brief.                        As

required by Anders, we have conducted a full examination of the

proceedings.      Because it is clear that there are no meritorious

grounds for appeal, we affirm the revocation and sentence and grant

counsel's motion to withdraw.

              "We review revocation sentences for abuse of discretion."

United States v. McInnis, 429 F.3d 1, 4 (1st Cir. 2005).                        "The

statutory maximum, based on the original offense rather than the

grade    of    release       violation,    ultimately        limits     the   court's

sentencing discretion." Id.          Here, Carrera's original 1997 offense


                                          -2-
of conspiracy to distribute multi-kilogram quantities of cocaine

and crack cocaine was a Class A felony.                            The eighteen-month

revocation sentence did not exceed the statutory maximum for a

Class A felony (5 years).           See 18 U.S.C. § 3583(e)(3).

             Consistent with 18 U.S.C. § 3583(e), the court stated

that it had considered the factors set forth in § 3553(a)(1) before

it arrived at the revocation sentence. The court took into account

the advisory guideline range under U.S.S.G. § 7B1.4, and imposed a

sentence within that range (acknowledging that it was not required

to    do   so).    See    McInnis,    429        F.3d    at    4    ("Pursuant   to     §

3553(a)(4)(B), the court need only consider, not implement, the

advisory     sentence     range     provided       in    the       guidelines'   policy

statements").

             Based upon a Grade A violation of supervised release (the

2006 car-jacking offense) and a criminal history category (CHC) of

I    for   the    1997   offense,    the    court       correctly      identified     the

guideline imprisonment range as 12 - 18 months.                        At sentencing,

defense counsel argued that the district court should have applied

the guideline imprisonment range of 4 - 10 months contained in the

Magistrate Judge's July 2005 Report and Recommendation. However,

the Report and Recommendation pre-dated Carrera's guilty plea to

the federal car-jacking offense on which this revocation was based.

It was prepared in connection with the Probation Officer's initial

motion for revocation based upon Carrera's arrest under Puerto Rico


                                           -3-
charges of robbery and firearm possession.    The Magistrate Judge

determined that violation to be a "Grade B violation," yielding the

guideline range of 4 - 10 months under U.S.S.G. § 7B1.4.        The

Probation Officer later filed an amended motion for revocation

based upon the federal car-jacking charge, which was correctly

determined to be a "Grade A violation," yielding a 12 - 18 month

range.1

          The district court clarified in response to defense

counsel's request for reconsideration, that it had considered the

criminal history pre-dating the 1997 offense (not the 2006 offense)

in arriving at the revocation sentence.   The record supports the

district court's statement that Carrera's "criminal history up to

[the commission of the 1997 offense] was violent." The presentence

investigation report (PSR) for the 1997 offense reported a prior

criminal conviction of aggravated assault. See PSR, p. 8.    There

was no abuse of discretion in the sentencing court's consideration

of that criminal history or the violent nature of the car-jacking

offense in determining the length of the revocation sentence.

          In imposing a consecutive sentence, the district court

correctly stated that it was following the policy (rather than

mandate) of the Sentencing Commission. See Sent. Tr., p. 13. There


     1
       U.S.S.G. 7B1.1 classifies violations according to the type
of offense committed by the conduct of the releasee, and defines a
"crime of violence" with reference to U.S.S.G. § 4B1.2, which in
turn relies upon the statutory elements of the offense and
potential punishments.

                               -4-
is no suggestion that the court misinterpreted the guidelines to

require a consecutive sentence. Cf. United States v. Crudup, 375

F.3d 5, 8 (1st Cir. 2004) (holding that 2003 amendment to U.S.S.G.

§   5G1.3      worked   a   substantive    change    to     that   guideline    by

"encourag[ing] district courts to impose consecutive sentences,

while at the same time permitting them - in the exercise of their

sound discretion - to make the federal sentence concurrent").

               Carrera objected at the revocation sentencing hearing

that the negotiations that led to the amended plea agreement for

the   2006      car-jacking   offense     included    the     parties'    alleged

agreement to recommend a 10-month, concurrent sentence in the

revocation case.        There is nothing in the amended plea agreement

itself    to    indicate    that   any    such   promise     was   part   of   the

negotiation.2      Moreover, even if the parties had so agreed, there

would not have been a breach since the parties both did recommend

a   10-month     concurrent    sentence.         Finally,    the   amended     plea

agreement was entered with respect to the 2006 offense which was

before a different district court judge for sentencing than the

judge who presided over the revocation proceedings in this case.


      2
       The amended plea agreement for the 2006 offense makes no
mention of the pending revocation proceedings with respect to the
1997 offense, and it contains a provision that the written
agreement "constitutes the complete agreement between the United
States, the defendant, and defendant's counsel," and that the
government "has made no promises or representations except as set
forth in writing in this plea agreement and den[ies] the existence
of any other term and conditions not stated herein." Amended Plea
Agreement, Dkt No. 121, ¶ 16.

                                         -5-
There was no plea agreement entered with respect to the violation

of supervised release.    The district court did not abuse its

discretion by failing to following the parties' recommendation to

impose a concurrent sentence.

          The revocation of appellant's supervised release term and

the imposition of an 18-month consecutive sentence are affirmed.

Appellant's counsel's motion to withdraw is granted.




                                -6-